Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2-3, 9-10, 14-16, 20 are objected to because of the following informalities: 
In Claim 2, lines 1-2, “the Boltzmann machine” was probably meant to be the quantum Boltzmann machine. The same objection is made for Claims 3, 9-10 and 15-16.
In Claim 14, line 6, “the quantum computer” was probably meant to be the quantum computing system.
In Claim 20, the sub-limitation “quantum computing system is a” should probably be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “training the quantum Boltzmann machine according to a protocol”. It is unclear in the claim as to what this training according to the protocol would entail and also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The same rejection is made for independent Claims 8 and 14. The dependent claims are also subsequently rejected.
Claim 5 recites the limitation “the description of the quantum Boltzmann machine is in a Fock-space representation”. It is unclear in the claim what this would involve and how this representation is achieved. The same rejection is made for Claims 12 and 18.
Claim 7 recites the limitation “the topological quantum computing device operates using Majorana zero modes”. It is unclear in the claim how this is achieved. The same rejection is made for Claims 13 and 20.
Claim 2 recites the limitation “visible units input into the protocol”. It is unclear how an input can be into a protocol. The same rejection is made for Claims 9 and 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the "computer-readable media" could be transitory and therefore would contain elements embodied outside the four statutory categories.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover potentially both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Claims 9-13 are dependent on Claim 8 and are therefore also subsequently rejected.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claims 1, 8 and 14 we see limitations pertaining to the usage of quantum and/or classical computers to train a quantum Boltzmann machine according to a protocol that uses a matric that is a classification error. These limitations for training the quantum Boltzmann machine are all based on mathematical relationships, equations and calculations and would therefore be grouped under the “Mathematical Concepts” groupings of abstract ideas. The similar dependent Claims 2-7, 9-13 and 15-20 are also similarly directed towards the abstract idea and recites further mathematical concepts of using penalty functions, Hamiltonian constraint term, Hamiltonian projectors onto a label subspace, Fock-space representation and Majorana zero modes.
This judicial exception is not integrated into a practical application. The claim(s) recitation of additional element(s) such as a classical computer (or a quantum computer) is recited at a high-level of generality for performing the limitations of the claim(s) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) for performing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wiebe, US 2018/0165601 A1.

Regarding Claim 1, Wiebe teaches:
A method of operating a quantum computer (paragraphs 90, 122: operating/controlling a quantum computer), 
comprising: loading, into the quantum computer, a description of a quantum Boltzmann machine (paragraphs 161-162: compiled quantum computer circuit description for implementing the Boltzmann machine into the quantum computer); 
and training the quantum Boltzmann machine according to a protocol (Figs. 21, 27, 30; paragraphs 33-34, 36, 61-62, 75, 91, 116: wherein collectively it is shown and described many protocols in training a quantum Boltzmann machine), 
wherein a classification error is used as a metric for the protocol (paragraphs 41-42, 67, 86-88, 97, 145: wherein it is discussed optimizing/minimizing the objective function against the training data for reducing/shrinking the error, that will be the classification error used as the metric).

Regarding Claim 2, Wiebe further teaches:
The method of claim 1, further comprising using penalty functions to clamp visible units of the Boltzmann machine to visible units input into the protocol (paragraph 95: wherein the visible units of the Boltzmann machine are constrained/clamped to correspond to a positive operator valued measure, POVM, that is/uses a penalty function).

Regarding Claim 3, Wiebe further teaches:
The method of claim 1, wherein the training is performed with a constraint term in a Hamiltonian describing the Boltzmann machine (paragraphs 124, 129: Boltzmann machine implemented in accordance with a set of Hamiltonian terms that can include added constraint).

Regarding Claim 4, Wiebe further teaches:
The method of claim 3, wherein the Hamiltonian commutes projectors onto a label subspace (paragraphs 79, 110: wherein the POVM elements used in training and are not of substantially greater complexity than implementing a Hamiltonian term are projectors).

Regarding Claim 6, Wiebe further teaches:
The method of claim 1, wherein the quantum computer is a topological quantum computing device (paragraph 162: topological quantum computing device using Majorana zero modes).

Regarding Claim 7, Wiebe further teaches:
The method of claim 6, wherein the topological quantum computing device operates using Majorana zero modes (paragraph 162: topological quantum computing device using Majorana zero modes).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe, US 2018/0165601 A1, in view of Franson, US 6,678,450 B1.

Regarding Claim 5, with Wiebe teaching those parts of the claim as previously pointed out, Wiebe may not have expressly taught:
The method of claim 1, wherein the description of the quantum Boltzmann machine is in a Fock-space representation. (Emphasis added).
However, Franson shows (C11, L38-52: wherein the well-known Fock space representation is discussed and used. Examiner’s note: the applicants’ supplied NPLs of Chiara and Ryabinkin also teaches Fock space representation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Franson with that of Wiebe for having a Fock-space representation.
The ordinary artisan would have been motivated to modify Wiebe in the manner set forth above for the purposes of choosing orthonormal basis vectors in Hilbert space that includes original states and subsequent states [Franson: C11, L38-52].

Claims 8-12 are similar to Claims 1-5 respectively and are rejected under the same rationale as stated above for those claims.
Claim 13 is a combination of Claims 6 and 7 and is rejected under the same rationale as stated above for those claims.
Claims 14-20 are similar to Claims 1-7 respectively and are rejected under the same rationale as stated above for those claims.

Additionally, the following further rejections on the claims are made:

Claims 1-4, 8-11, 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amin, US 2018/0308007 A1. 

Regarding Claim 1, Amin teaches:
A method of operating a quantum computer, comprising: loading, into the quantum computer, a description of a quantum Boltzmann machine (Abstract; paragraphs 12-13: implementing a quantum Boltzmann machine on a quantum computer); 
and training the quantum Boltzmann machine according to a protocol, wherein a classification error is used as a metric for the protocol (Abstract; paragraphs 12, 16, 29, 61, 115, 119, 212-213: training the quantum Boltzmann machine using the described method/protocol so that the two distributions becomes as closer, that is the metric or classification error). 

Regarding Claim 2, Amin further teaches:
The method of claim 1, further comprising using penalty functions to clamp visible units of the Boltzmann machine to visible units input into the protocol (paragraph 135: clamping visible qubits/units using the Hamiltonian/penalty function).

Regarding Claim 3, Amin further teaches:
The method of claim 1, wherein the training is performed with a constraint term in a Hamiltonian describing the Boltzmann machine (paragraphs 151, 168: the clamped Hamiltonian is the constrained Hamiltonian).

Regarding Claim 4, Amin further teaches:
The method of claim 3, wherein the Hamiltonian commutes projectors onto a label subspace (paragraph 92: projection of the qubits).

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amin, US 2018/0308007 A1, in view of Franson, US 6,678,450 B1.

Regarding Claim 5, with Amin teaching those parts of the claim as previously pointed out, Amin may not have expressly taught:
The method of claim 1, wherein the description of the quantum Boltzmann machine is in a Fock-space representation. (Emphasis added).
However, Franson shows (C11, L38-52: wherein the well-known Fock space representation is discussed and used. Examiner’s note: the applicants’ supplied NPLs of Chiara and Ryabinkin also teaches Fock space representation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Franson with that of Amin for having a Fock-space representation.
The ordinary artisan would have been motivated to modify Amin in the manner set forth above for the purposes of choosing orthonormal basis vectors in Hilbert space that includes original states and subsequent states [Franson: C11, L38-52].

Claims 6-7, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin, US 2018/0308007 A1, in view of Schueffelgen, US 2020/0044137 A1.

Regarding Claim 6, with Amin teaching those parts of the claim as previously pointed out, Amin may not have expressly taught:
The method of claim 1, wherein the quantum computer is a topological quantum computing device.
However, Schueffelgen shows (paragraphs 4-6, 11: wherein the topological quantum computer using Majorana zero modes is described).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Schueffelgen with that of Amin for having a quantum computer that is a topological quantum computing device.
The ordinary artisan would have been motivated to modify Amin in the manner set forth above for the purposes of increasing the performance of the quantum computer [Schueffelgen: paragraph 11].

Regarding Claim 7, Schueffelgen further teaches:
The method of claim 6, wherein the topological quantum computing device operates using Majorana zero modes (paragraphs 4-6, 11: wherein the topological quantum computer using Majorana zero modes is described).  

 Claims 8-12 are similar to Claims 1-5 respectively and are rejected under the same rationale as stated above for those claims.
Claim 13 is a combination of Claims 6 and 7 and is rejected under the same rationale as stated above for those claims.
Claims 14-20 are similar to Claims 1-7 respectively and are rejected under the same rationale as stated above for those claims.
 
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to
read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Yarkoni, US 2019/0266510 A1, teaches generating samples from a quantum Boltzmann distribution to train a Quantum Boltzmann Machine, and from a classical Boltzmann distribution to train a Restricted Boltzmann Machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127